        Case 6:21-cv-00043-ADA-JCM Document 1-25 Filed 01/18/21 Page 1 of 4
                                                                 Vote All the Way Down the Ballot | 1




Vote All the Way Down the Ballot
Now that straight-ticket voting is not an option, how should we talk about voting?


Most Texas voters will cast their first ballot
non-straight-ticket voting on November 3,
2020.

Slogans

Vote all the way down the ballot

Good Democrats vote for all Democrats

Save our state, vote our Democratic slate

This fall, vote them all

This fall, vote Dem all

Grab some friends, vote for Dems

Toplines

Focus on voting and completing their ballot
Don't get caught up in educating voters that there is no straight-ticket voting. Instead,
stress the importance of voting for Democrats in every single race. Stress that it is not only
our duty to vote, we must also complete our ballot.

Promote MyTexasVotes.com
Texans can learn more about voting, find their polling place, print their Democratic ballot,
register to vote, report any challenges while voting, and so much more at
MyTexasVotes.com -- our online hub for expanding and protecting the vote. We must
amplify efforts to reach voters who may be unfamiliar with their voting options. Encourage
Texans to make their voting plan.




     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
        Case 6:21-cv-00043-ADA-JCM Document 1-25 Filed 01/18/21 Page 2 of 4
                                                                Vote All the Way Down the Ballot | 2




Encourage voters who can vote by mail to vote by mail
Remind voters that voting is easy. Promote voting early. While we know losing
straight-ticket voting will impact voting lines, stay away from language that might make a
voter stay home because they don’t want to wait. We want voters to be excited about
voting. “​We’re going to have a record turnout in 2020 and turn Texas Blue! Good
Democrats get their ballot at home, take their time to mark all the Democrats from
President to the Courthouse, and mail it in long before voting in person begins. Good
Democrats don’t take a place in line or in a polling booth that could be occupied by a
casual voter who won’t wait!”

Remember Voters already -- ​and frequently​ -- vote without straight-ticket
33% of Texas voters did not use straight-ticket in 2018. Primary and primary runoffs do not
have a straight-ticket option. Local, nonpartisan elections do not have a straight-ticket
option. Most voters who have moved to Texas from another state never had straight-ticket
voting. Focus on voting and why voting for Democrats is important.

The straight-ticket voting option does not necessarily affect ballot drop-off.
People drop off the ballot for various reasons. Example: In 2018, there was 2.5% dropoff and
in 2014, there was a 19.5% dropoff. Both years had straight-ticket voting.

​Be Positive
It’s our job to talk with them about voting all the way down the ballot, our Democratic
values, and their voting options. We expect record-breaking turnout in 2020. It’s important
to start conversations now and get people invested in our movement.


New Voting Experience

New Machines
A significant number of counties (and all of the biggest counties expect Harris) will have
new touch screen and paper trail machines. Voting a complete ballot on these machines
will be much quicker than using machines with dials. It’s faster to vote, faster to review and
make corrections (no paging back through the entire ballot).


Solutions

Strong Voter Expansion and Protection Programs
The Texas Democratic Party is committed to expanding and protecting the vote through
several programs: registering voters; maintaining MyTexasVotes.com, our voter information
hub; helping hundreds of thousands of Democrats vote by mail; and launching our biggest
voter protection effort ever.




     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
          Case 6:21-cv-00043-ADA-JCM Document 1-25 Filed 01/18/21 Page 3 of 4
                                                                  Vote All the Way Down the Ballot | 3

Texas Democrats will meet this opportunity with big organizing on the ground — chasing
voter registration forms sent to new Texas residents, knocking on the doors of Texans who
need to get registered, partnering with organizations doing high school and college
campus organizing, and developing and fostering a culture of registration amongst Texas
residents across the state.

In 2020, we will send more than 1,500,000 vote-by-mail applications to help increase the
Texas vote — more than ever before. The Texas Democratic Party runs the most
comprehensive, Democratic, statewide vote-by-mail program for seniors and disabled
voters. In partnership with county parties and Democratic campaigns, over the past three
cycles, the Texas Democratic Party has nearly tripled the number of Democratic votes by
mail.

On January 1st, 2020 we’ll go live with a year-round hotline to answer any voter’s question
and triage any voter suppression attempt during the primary and the November election.

We’re teaming up with Democratic lawyers and allies to file lawsuits to block voter
suppression or intimidations as they happen. And every occasion of voter suppression or
intimidation will be noted and filed away for future legal challenges and court cases around
redistricting.

Promote MyTexasVotes.com
MyTexasVotes.com is our one-stop voter information hub for Texas Democrats.

Over 200,000 people visited our one-stop voter information hub for Texas Democrats. Our
website MyTexasVotes.com does what Texas Republicans have made incredibly difficult for
voters — helping Texans easily find their polling place, when their polling place is open,
important information on registering to vote, how to vote by mail, what they need for voter
ID, and more. Our polling place locator is available in five languages: English, Spanish,
Vietnamese, Chinese, and Hindi.

Local policy changes
The Texas Democratic Party is the lead advocacy group of proactive voter protection
legislation. We are proud to partner with county elections, county commissioners, and
county judges to make voting less burdensome.


By the numbers

   ●    33% of Texas voters did not use straight-ticket in 2018.

   ●    In 2018, among so-called “swing” (non-straight-ticket) voters, the Republican
        candidate for U.S. Senator did worse than among straight-ticket voters.




       Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
         Case 6:21-cv-00043-ADA-JCM Document 1-25 Filed 01/18/21 Page 4 of 4
                                                                 Vote All the Way Down the Ballot | 4

  ●    In 2018, there was 2.5% dropoff and in 2014, there was a 19.5% dropoff. Both years had
       straight-ticket voting.




Good reads​

  ●    Straight-ticket voting study by CPPP and ACC:
       https://drive.google.com/file/d/1r9-vCKwWZkBOAhFT4u-kcwxiyAZ_o0SC/view
  ●    National Conference of State Legislatures:
       http://www.ncsl.org/research/elections-and-campaigns/straight-ticket-voting.aspx
  ●    ACC Reports: ​https://sites.austincc.edu/cppps/publications/
  ●    Effects of STV on incomplete ballots in state Supreme Court races:
       https://www.polisci.pitt.edu/sites/default/files/Electoral%20Studies%20Article.pdf
  ●    More than 30 percent of voters fail to complete their ballots. Don't be one of them:
       https://www.vox.com/the-big-idea/2016/11/7/13553496/down-ballot-vote-local-election
       s-informed-voter




      Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
